Exhibit 4.12 Below is a list of the individuals who have signed the note in exhibit 4.2 along with the date of the note and the amount. Bridge Loan Rollover Convertible Debt First Name Last Name Date Issued Amount Gilbert Beauperthuy 11/22/2010 $ Henry Amundson 12/14/2010 $ Jason Becht 12/21/2010 $ Stephan Bess 12/28/2010 $ Mark Bromson 12/13/2010 $ Frank Butaric 12/15/2010 $ Alberto and Laura Cattabriga 11/30/2010 $ Richard Cole 11/15/2010 $ Armando Cortina 11/18/2010 $ Carlos Cruz 11/15/2010 $ Alfred Damus 11/10/2010 $ Robert Dunne 12/10/2010 $ Glen Falk 11/18/2010 $ Quinn Hugh 12/5/2010 $ Lawrence May 11/22/2010 $ Williams Mills 12/1/2010 $ Ricardo Rivera 12/3/2010 $ Allen Selner 11/22/2010 $ Scott Solomon 12/3/2010 $ Norman Waas 11/12/2010 $ Kenneth West 12/7/2010 $ Norman Williams 11/24/2010 $ TOTAL $ Additional Convertible Debt 2010 William Mills 12/14/2010 $ Jonathan Blum 12/27/2010 $ Allen Selner 11/29/2010 $ Donald Sandford 12/22/2010 $ Mark Bromson 12/13/2010 $ TOTAL $ Additional Convertible Debt 2011 Harold Rifas 01/06/2011 $ Christopher Richards 01/11/2011 $ Constance Williams 01/11/2011 $ Katharine Suzan 01/11/2011 $ DCI, Inc 01/11/2011 $ Jack Connor 01/11/2011 $ Jeremy Schwartz 01/12/2011 $ Brad Mattison 01/19/2011 $ Howard Alpern 01/21/2011 $ Mark Merlin 01/26/2011 $ Robert Bourgeois 02/01/2011 $ Melvin Bourgeois 02/01/2011 $ Richard Cole 02/04/2011 $ Betsy Wise 02/04/2011 $ Daniel barczewski 02/08/2011 $ Allen Selner 02/09/2011 $ Frank Butaric 02/10/2011 $ Gil Hyatt 02/18/2011 $ $
